Citation Nr: 0928528	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits greater than $150.00 on behalf of his 
minor child S.S.F.


REPRESENTATION

Appellant represented by: Unrepresented

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to March 
1997.  The appellant is the Veteran's former wife and the 
mother and custodian of their daughter, S.S.F.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2005 special apportionment decision by 
the RO which awarded apportionment of the Veteran's benefits 
in the amount of $88.00 to the appellant.  The appellant and 
the Veteran were both notified of this decision.  In August 
2005, the appellant submitted her disagreement with amount of 
$88.00 arguing that a larger apportionment was warranted.  In 
September 2005, the appellant was mailed a statement of the 
case.  That same month she filed a substantive appeal.  The 
Veteran did not appeal.

This case was previously before the Board in January 2008 and 
REMANDED for additional development and readjudication.  In 
August 2008, the RO increased the apportionment of the 
Veteran's benefits to $150.00 to the appellant.


FINDINGS OF FACT

1.  The appellant and the Veteran have been divorced since 
November 2003.  They are the natural parents of S.S.F, who is 
in the custody of the appellant.

2.  The Veteran is in receipt of VA disability compensation 
benefits at the 100 percent rate to include an allotment for 
his dependent child, S.S.F.

3.  The appellant has demonstrated that financial hardship 
exists; the only regular financial contribution from the 
Veteran received by the appellant for support of their minor 
child consists of an apportionment of his VA benefits.

4.  Apportionment of the Veteran's benefits in the amount of 
$150.00 a month in support of his dependent child is 
reasonable; an increase in the current amount of the 
apportionment may begin to create undue hardship to the 
Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation greater than $150.00 on behalf of his daughter 
S.S.F. have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Apportionment

In general, compensation benefits payable to a veteran may be 
apportioned if the veteran is not residing with his or her 
spouse or his or her children, and a claim for apportionment 
is filed for or on behalf of the spouse or children.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 (2008).

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450 
(2008).  The United States Court of Appeals for Veterans 
Claims (Court) has held that it is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between a veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and of those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451 (2008).

Factual Background and Analysis

In September 2004, the appellant filed a claim seeking an 
apportionment of the Veteran's VA disability compensation 
benefits on behalf of their minor child, S.S.F.  She stated 
that she had not receive any help or support from the 
Veteran, despite the fact that he had been claiming their 
daughter in his VA compensation since November 2002.  

The claims file contains documents showing that the appellant 
and the Veteran are the natural parents of S.S.F, who was 
born in June 2001.  The record also reflects that the 
appellant and Veteran are divorced and that S.S.F. lives with 
the appellant, who is the custodial parent.  As directed by a 
November 2003 divorce decree, the Veteran was ordered to pay 
a sum of not less than $325.47 per month for S.S.F.'s 
support.  Review of the claim file indicates that effective 
September 20, 2004, the Veteran had been in receipt of 
disability compensation at the 100 percent rate, with 
additional compensation paid for S.S.F.

In October 2004, the appellant reported collecting 
unemployment in the amount of $110.00 weekly and $270.00 in 
food stamps.  She reported monthly expenses of $250.00 for 
rent, $60.00 for utilities, $40.00 for telephone service, and 
a $15.00 co-payment. 

In November 2004, the Veteran reported that he had not worked 
since October 2003 and his VA compensation was his only 
source of income.  He reported average monthly expenses as 
follows: $574.00 for rent, $401.00 for car payment, $88.00 
for car insurance, $160.00 for Utah Power (utilities), 
$100.00 for Dexter & Dexter (legal fees), $244.46 in child 
support for a second dependent, and $40.00 for cell phone.  

In a December 2004 Special Apportionment Decision, the RO 
determined the Veteran was in receipt of $2,390.00 monthly 
from the VA, which increased to $2453.00 with a cost of 
living adjustment.  His monthly expenses were $1607.43.  At 
that time his monthly income exceeded his monthly expenses by 
$782. 57.  The RO then determined that the appellant's total 
monthly income of $751.00 exceeded her monthly expenses of 
$365.00 by $386.00.  It was determined that the Veteran would 
not suffer undue hardship for child support for S.S.F. and 
awarded an apportionment of his disability compensation 
benefits in the amount of $80.00.

In April 2005, the appellant disagreed with the apportionment 
amount and reported that she continued to collect 
unemployment in the amount of $440.00 monthly and $270.00 in 
food stamps.  She paid $300.00 for rent, $100.00 for 
electric, $50.00 for phone, $50.00 for clothing, $50.00 for 
personal hygiene items, and $250.00 for food.  

In a subsequent statement dated in June 2005, the Veteran 
continued to report that his only income was from VA 
compensation, but noted that he had recently been awarded 
supplemental income (SSI) by the Social Security 
Administration in the mount of $993.00 a month.  Along with 
his award pay he had two dependents, of which S.S.F. was one, 
who each received $250.00 monthly.  He reported that he was 
also required to pay $320.00 a month in child support for 
S.S.F. and contributed $100.00 into a savings account for 
her.  The Veteran asserted that he was exceeding his 
financial obligations for his daughter S.S.F.  He then 
indicated that he was $20,000.00 behind in child supports 
payments for his two children, but was currently paying it.  
He went on to report average monthly expenses as follows: 
rent $610.00, car payment $402.00, car insurance $106.00, 
mortgage $867.00, Utah Power $30.00, SBC $45.00, Comcast 
$102.00, I.R.S $40.00, Gold Cross $50.00, IHC-Cottonwood 
Hospital $75.00, cell phone $40.00, California child support 
$100.00, Washington child support $100.00, and food $200.00.  

In a July 2005 Special Apportionment Decision, the RO 
determined that the Veteran was in receipt of $2,283.00 
monthly from the VA compensation and $993.00 in other monthly 
income for a total monthly income of $3276.00.  His monthly 
expenses were listed as $2,766.00.  The Veteran's net income 
after expenses was $510.00.  It was noted that the appellant 
was unemployed and receiving $710.00 from the state and 
$250.00 from Social Security for S.S.F based on the Veteran's 
disability for total monthly income of $960.00.  Her monthly 
expenses were $800.00 with net income after expenses of 
$160.00.  The RO determined that it was reasonable and within 
the Veteran's ability to pay an increased amount of 
apportionment for S.S.F and increased the apportionment of 
his disability compensation benefits to $88.00.

As part of the current claim on appeal, the appellant 
contends that she is entitled to a greater apportionment of 
the Veteran's benefits than the $88.00 granted in the July 
2005 rating action.  She contends that given her precarious 
financial condition from her unemployment, additional 
apportionment is necessary to properly care for the Veteran's 
child.  In her notice of disagreement, and later her 
substantive appeal, she explained that prior to August 2005 
she received unemployment assistance from the state of 
Washington, but had since relocated and no longer received 
assistance from that state.  Her current income consisted of 
$248.00 from SSI and the $88.00 she received from 
apportionment of the Veteran's VA benefits.  She listed rent 
at $385.00, but did not indicate any other expenses.  In 
April 2006, the appellant received a cost of living 
adjustment to $91.00.

In July 2007, the Veteran submitted a VA Form 21-0788, 
Information Regarding Apportionment of Beneficiary's Award.  
He reported SSA income of $791.00 and a total of $50.00 for 
two bank accounts.  He did not report any other income.  His 
reported expenses included $774.00 for rent, $400.00 for 
food, $200.00 for utilities, $65.00 for telephone, $100.00 
for clothing, $175.00 for school expenses, $675.00 for car 
expenses, and $308.00 for auto insurance.  In an accompanying 
statement he reported that his two dependents received 
$267.00 each from SSI.  He stated that his daughter S.S.F. 
received an additional $73.00 from SSI as well as $94.00 from 
VA.  

In an August 2008 Special Apportionment Decision, the RO 
determined the Veteran was in receipt of $2,694.00 monthly 
from VA compensation and had other monthly income of 
$1,092.40 for a total monthly income of $3,786.40.  His 
monthly expenses were listed as $2,691.00.  The Veteran's net 
income after expenses was $1,095.40.  The RO also noted that 
the Veteran was under court order to pay at least $325.47 per 
month in child support for the care of S.S.F. and that the 
child currently receives $273.00 per month plus $91.00 from 
the VA.  The RO then noted the appellant was unemployed and 
that her only source of income came from the SSI benefits and 
VA apportionment, for total monthly income of 364.00.  The 
appellant's expenses of $385.00 exceeded her income by 
$21.00.  

The RO explained that despite making monthly payments for two 
children in the amount of $100.00 each as well as depositing 
$100.00 into savings accounts for each child, the Veteran 
still had $695.00 of expendable income per month.  The RO 
then noted that the money S.S.F. received from Social 
Security was not directly provided by the Veteran out of his 
own pocket.  The RO determined that $91.00 was insufficient 
for her care and that the Veteran had enough remaining income 
to grant an increase in the benefits being apportioned. 

The RO awarded an apportionment of the Veteran's disability 
compensation benefits in the amount of $150.00 for the 
benefit of his daughter S.S.F.  The RO also awarded an 
apportionment of the Veteran's disability compensation 
benefits in the amount of $150.00 for the benefit of a second 
child from a different relationship.

In a subsequent statement the Veteran indicated that the 
recent grant of apportionment has placed him in financial 
hardship.  He indicated that his vehicle was in danger of 
being repossessed and that he has been forced to hire an 
attorney to fight the appellant's attempts to increase his 
child support obligation.  He indicated that he owed back 
payments in child support in the amount of $16,705.10 in the 
state of California in addition to back child support 
payments in the state of Washington.  He stated that when the 
apportionments were granted they created a $7,000.00 
indebtedness amount with VA.  He stated that the appellant 
receives a monthly check from Social Security to cover his 
court-ordered child support obligation.  He stated that she 
was receiving roughly $385.00 and continued to seek an 
increase through the state courts.  The Veteran indicated 
that the increased apportionment would be a hardship for him, 
but did not provide any current financial data.

The Board has fully reviewed the record and taken into 
consideration the particular financial circumstances of both 
parties.  Having considered the facts of this case and the 
applicable rules and regulations, the Board finds that an 
apportionment of the Veteran's compensation benefits in 
excess of $150.00 is not warranted.  Throughout the course of 
this appeal the appellant has been unemployed, but there has 
been no evidence presented to show that the child at issue 
has been deprived of food, clothing, or shelter.  However, it 
is equally clear (at least based on the most information 
provide by the appellant) that since August 2005 she and her 
daughter were financially sustained primarily by SSI 
payments, the VA apportionment and food stamps, with little 
to no room for any discretionary spending.  Therefore, she 
has provided sufficient evidence of financial hardship.

Also during the course of this appeal, the Veteran has been 
compensated in the amount prescribed by law for a veteran 
with a 100 percent disability rating and dependent children, 
of which S.S.F. is one.  As it stands, $150.00 is currently 
apportioned to the appellant for care of the Veteran's 
dependent daughter.  Although the Veteran has argued that 
such a payment would cause a hardship, this is not shown.  He 
reported, in his most recent financial status report, that 
his monthly automobile expenses and automobile insurance 
exceeded $900.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivation is not shown in this case.  
Moreover bearing in mind that VA regulations provide that an 
apportionment of less than 20 percent of VA benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionee, it is difficult to see how a 
$150.00 apportionment, less than 6 percent of the Veteran's 
total VA benefits, could be considered excessive.  The 
current award of $150.00 in VA benefits as the Veteran's 
share of his daughter's support is not unreasonable.  

That said, although the appellant has experienced financial 
hardship, the Board must consider the totality of the 
circumstances to include the need of the Veteran, as these 
are his benefits, as well as the need of his dependent.  As 
noted the Veteran has been paid at the 100 percent rate and 
is considered by VA to be unemployable.  The Board has also 
considered the fact that the Veteran has another child that 
he has responsibility to provide for and that a special 
apportionment could very likely begin to cause some financial 
hardship.  Even though the Veteran has failed to provide 
updated financial information, the appellant has also failed 
to provide updated financial information; so, there is no 
current evidence to show any change in her financial 
situation.  There is no evidence that the appellant is having 
to pay out more money per month than she has in income.  

For these reasons, the Board finds that an apportionment 
higher than $150.00 per month on behalf of the Veteran's 
minor child, S.S.F. is not warranted.  Although the appellant 
demonstrated hardship in caring for herself and S.S.F. 
without an apportionment of the Veteran's compensation 
benefit, she has not submitted any additional evidence that 
demonstrates a hardship with the special apportionment she is 
currently receiving.  The applicable regulations provide for 
consideration not only for her needs and that of her 
daughter, but also the Veteran.  As noted, the Veteran has 
reported the more recent financial troubles he was 
experiencing, and it cannot be said that an apportionment 
higher than $150.00 would not begin to present undue hardship 
to him.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (VCAA inapplicable to applicants for restoration of 
competency because they are not seeking benefits but a 
decision regarding how benefits will be distributed).  An 
apportionment decision involves a determination as to how 
existing benefits are paid, such as between a Veteran and his 
dependent in the present case.  Under the reasoning in Sims, 
the VCAA would not appear to be applicable to apportionment 
decisions.  However, since the applicability of the VCAA to 
apportionment cases is not entirely clear, the Board will 
proceed to consider whether VA's duties to notify and assist 
have been satisfied in this case.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant and the Veteran in October 2004 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The October 2004 
letter notified the appellant and Veteran of the need for 
evidence documenting their sources of income, including 
monthly expenses, and specified what types of information was 
required.  The letter also notified them that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
In requesting that each party provide income and expense 
information, the RO effectively requested that each provide 
evidence in his or her possession that pertains to the claim.  
Both parties were afforded opportunities to respond.  
Therefore, the Board finds that the parties have received 
sufficient notice of the information and evidence needed to 
support the claim, and they have been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that VA has satisfied its duty to assist 
in obtaining all relevant records pertinent to the matter 
decided herein.  The appellant and the Veteran have furnished 
evidence pertinent to the apportionment claim, and neither 
party has identified any additional pertinent evidence which 
would need to be obtained for a fair disposition of this 
appeal.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An apportionment of the Veteran's disability compensation 
benefits in excess of $150.00 per month on behalf of his 
minor child S.S.F. is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


